Citation Nr: 0204506	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  98-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1996, for a grant of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from May 1949 to June 1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in No. Little Rock, Arkansas, which granted a claim by 
the veteran seeking entitlement to a total disability rating 
for compensation purposes due to service-connected 
disabilities, effective September 10, 1996.

In June 2000, the Board remanded the case for additional 
development.  Subsequently, a July 2001 rating action granted 
an effective date of August 13, 1996, for the award of a 
total disability rating for compensation purposes due to 
service-connected disabilities.  The veteran continues to 
seek an earlier effective date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed a formal application for schedular 
increase on August 13, 1996, and for TDIU on September 10, 
1996.

3.  The veteran first met the schedular criteria for TDIU on 
August 13, 1996, when his combined schedular evaluation was 
increased from 60 percent to 80 percent disabling.





CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
August 13, 1996, for the award of a total disability rating 
due to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the June 1998 
statement of the case (SOC) of the statutory requirements 
governing the assignment of the effective date of the TDIU 
award, and what the record showed.  The Board concludes that 
the discussions in the SOC and the July 2001 supplemental 
statement of the case (SSOC) adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
case, extensive private medical records, VA outpatient 
records, and VA examination reports have been obtained, and 
there is no contention that additional relevant records have 
not been obtained.  Pursuant to the Board's June 2000 remand 
instructions, Social Security Administration (SSA) records of 
the veteran have been associated with the claims folder.

Insofar as neither the veteran nor his accredited 
representative have indicated that there is any additional 
information that may be available and that is needed for a 
decision on the earlier effective date claim, the Board finds 
that the Department has satisfied the duty to assist in the 
development of this claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2001), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2001).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered.  The Court noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within 1 year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall 
be the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase 
occurred more than 1 year prior to receipt of the claim for 
increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for schedular increase 
on August 13, 1996, and for TDIU on September 10, 1996.

Prior to November 1993, the veteran's service connected 
disabilities consisted of residuals of a gunshot wound, left 
thigh, rated as 40 percent disabling, and hearing loss, rated 
as noncompensable.  These evaluations had been in effect 
since the veteran's separation from service in 1951.  By a 
rating decision dated in May 1994, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
30 percent evaluation from November 12, 1993, the date of the 
claim for service connection.  The combined evaluation was 
increased from 40 percent to 60 percent effective from that 
date.  The veteran was informed of this rating action in May 
1994, however he did not file a timely notice of 
disagreement.  The next communication from the veteran to VA 
was his claim for increased schedular evaluations, received 
in August 1996.  

By rating decision issued in May 1998, the RO, in pertinent 
part, granted an increased rating to 50 percent for post-
traumatic stress disorder and an increased rating to 20 
percent for the veteran's service connected hearing loss.  
The evaluation of the residuals of the gunshot wound, left 
thigh, was continued at 40 percent disabling.  The combined 
schedular evaluation of the veteran's service connected 
disabilities was increased from 60 percent to 80 percent.  
The veteran's TDIU claim was also granted.  An effective date 
of August 13, 1996, was subsequently assigned for each 
benefit.  

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the 
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service- 
connected disability or disabilities.

In this case, a formal application for TDIU (VA Form 21-8940) 
was received in September 1996.  The RO made the effective 
date for the award August 13, 1996, the date the veteran 
submitted his claim for schedular increase.  He did not have 
a combined schedular rating of 70 percent or more or a single 
disability rated as 60 percent.  The primary stressors listed 
on the February 1994 VA examination report were not related 
to his residuals of the gunshot wound and post-traumatic 
stress disorder is not an "injury"; there is no basis for 
considering the post-traumatic stress disorder and gunshot 
wound residuals as a single disability.  See 38 C.F.R. 
§ 4.16.  The RO treated the August 13, 1996, claim for an 
increased schedular rating as an informal claim for TDIU 
which was then formalized by the September 10, 1996 filing of 
the Form 21-8940.

As noted above, the veteran's service connected combined 
disability rating prior to August 13, 1996, was 60 percent, 
in effect since November 1993.  An unappealed May 1994 rating 
decision assigned the 30 percent evaluation for post-
traumatic stress disorder.

Thus, it is manifest that the veteran did not meet the 
section 4.16(a) schedular requirements for TDIU prior to 
August 13, 1996.  While there were VA medical records dated 
prior to August 13, 1996 that could conceivably be construed 
as claims for higher ratings, they would not be construed as 
claims for TDIU because the schedular requirements were not 
met.  Therefore, there was no basis upon which to infer, 
consistent with Norris, a claim for TDIU prior to August 13, 
1996.  

In this regard, the Board notes that a September 1960 rating 
decision had determined that the veteran was permanently and 
totally disabled from disabilities not necessarily the result 
of service.  He was at that time entitled to disability 
pension benefits.  

The veteran's representative has specifically referred to an 
August 1975 VA examination report that noted that the veteran 
had been "unemployed since past 15 or 20 years."  He 
contends that this constitutes an informal claim for TDIU.  
The Board also notes that the veteran, in a June 1975 letter 
to a member of Congress, indicated that he was "total 
disabled" as the result of his service connected thigh 
injury.

These statements could have been construed as an informal 
claim under Norris, but only if the veteran had met the 
schedular requirements for TDIU in 1975, which he did not.  

The SSA records received in June 2000 show that the veteran 
was initially found to be unemployable from March 1960, based 
upon a seizure disorder and inguinal hernia.  A 1983 
determination again found him to be unemployable from 1977, 
with the primary disability noted as arteriosclerotic heart 
disease.  The seizure disorder, the heart disease, and 
inguinal hernia are not service-connected disabilities.  
Furthermore, to the extent that the service connected 
disabilities played a part in either SSA disability 
determination, they do not justify the assignment of an 
earlier effective date, because they do not reflect a 
factually ascertainable increase (the onset of 
unemployability due to service-connected disability) within 
the one year period prior to the veteran's claim for TDIU.  
It should also be emphasized that there are no medical 
records reflecting that the veteran became unemployable due 
to service-connected disabilities within a one-year period 
prior to the claim for TDIU.

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than August 13, 1996, for the award 
of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West Supp. 
2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2001).



ORDER

The claim of entitlement to an effective date earlier than 
August 13, 1996, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

